NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTWOINE MARQUISE BEALER,                       No.    18-16182

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00367-LJO-SKO

 v.
                                                MEMORANDUM*
KERN VALLEY STATE PRISON,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      California state prisoner Antwoine Marquise Bealer appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims arising from his transfer to a segregated housing unit. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Bealer’s action because Bealer failed to

allege facts sufficient to state plausible claims for relief. See Hebbe v. Pliler, 627
F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(per curiam) (elements of “class of one” equal protection claim); Hudson v. United

States, 522 U.S. 93, 98-99 (1997) (Double Jeopardy Clause applies only to the

imposition of multiple criminal punishments for the same offense); Sandin v.

Conner, 515 U.S. 472, 483-85 (1995) (a constitutionally protected liberty interest

arises only when a restraint imposes an “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life”); Wolff v. McDonnell,

418 U.S. 539, 563-71 (1974) (setting forth due process requirements for prison

disciplinary proceedings); Johnson v. Lewis, 217 F.3d 726, 731, 734 (9th Cir.

2000) (elements of Eighth Amendment conditions-of-confinement claim).

      We do not consider arguments and allegations raised for the first time on

appeal, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009), and we do not

                                            2                                     18-16182
consider documents not presented to the district court, see United States v. Elias,

921 F.3d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                   18-16182